


Exhibit 10.29

 

STR HOLDINGS, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

 

1.                                       Purpose.  The purpose of the Plan is to
provide employees of the Company and its Designated Subsidiaries with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions.  It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Code.  The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of the Code.

 

2.                                       Definitions

 

(a)                                  “Board” shall mean the Board of Directors
of the Company.

 

(b)                                 “Business Day” shall mean a day on which the
New York Stock Exchange is open for trading.

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(d)                                 “Committee” shall mean the committee
appointed by the Board to administer the Plan as described in Section 4 below.

 

(e)                                  “Common Stock” shall mean the Common Stock
of the Company.

 

(f)                                    “Company” shall mean STR Holdings, Inc.,
a Delaware corporation, and any Designated Subsidiary of the Company.

 

(g)                                 “Compensation” shall mean all base straight
time gross earnings and commissions, exclusive of payments for overtime, shift
premium, incentive compensation, incentive payments, bonuses and other
compensation.

 

(h)                                 “Designated Subsidiary” shall mean any
Subsidiary which has been designated by the Board from time to time in its sole
discretion as eligible to participate in the Plan.

 

(i)                                     “Employee” shall mean any individual who
is an employee of the Company for tax purposes whose customary employment with
the Company is at least twenty (20) hours per week and more than five (5) months
in any calendar year.  For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the Company.  Where the period of leave
exceeds 90 days and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship shall be deemed to
have terminated on the 91st day of such leave.

 

(j)                                     “Enrollment Date” shall mean the first
day of each Offering Period.

 

--------------------------------------------------------------------------------


 

(k)                                  “Exercise Date” shall mean the 15th day of
the first month following the close of any Offering Period or, if such day shall
not be a Business Day, the next Business Day thereafter.

 

(l)                                     “Fair Market Value” shall mean, with
respect to a share of Common Stock as of any Enrollment Date or Exercise Date
(or New Exercise Date, as the case may be), the closing price of such Common
Stock on the New York Stock Exchange on the most recent Business Day, as
reported in The Wall Street Journal. In the event that such a closing price is
not available for an Enrollment Date or an Exercise Date, or New Exercise Date,
the Fair Market Value of a share of Common Stock on such date shall be the
closing price of a share of the Common Stock on the New York Stock Exchange on
the last Business Day prior to such date for which a closing price is available
or such other amount as may be determined by the Committee by any fair and
reasonable means.

 

(m)                               “New Exercise Date” shall mean the new
exercise date set by the Board in the case of a sale of all or substantially all
of the assets of the Company, or the merger of the Company with or into another
corporation or other entity in certain circumstances as described in
Section 17(b).

 

(n)                                 “Offering Period” shall mean, unless
otherwise determined in accordance with Section 4 below, consecutive calendar
quarterly periods of three (3) months each beginning on the first day of
January, April, July and October of each year during which the Plan is in
effect.

 

(o)                                 “Participant” shall mean an Employee who has
elected to participate in the Plan by filing an enrollment agreement with the
Company or otherwise completing enrollment procedures as provided in Section 5
below.

 

(p)                                 “Plan” shall mean this STR Holdings, Inc.
2010 Employee Stock Purchase Plan.

 

(q)                                 “Purchase Price” shall mean an amount equal
to 90% of the Fair Market Value of a share of Common Stock on the Exercise Date;
provided, however, that the Purchase Price may be adjusted by the Board pursuant
to Section 18.

 

(r)                                    “Subsidiary” shall mean a corporation,
domestic or foreign, of which not less than 50% of the voting shares are held by
the Company or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a Subsidiary.

 

3.                                       Eligibility.

 

(a)                                  Any Employee who shall have completed one
(1) year of continuous employment with the Company on a given Enrollment Date
shall be eligible to participate in the Plan, subject to such rules and terms as
may be prescribed from time to time by the Committee and set forth in the terms
of the applicable offering.  Such rules and terms, however, shall neither permit
nor deny participation in the Plan contrary to the requirements of the Internal
Revenue Code of 1986, as amended (the “Code”), including, but not limited to,
Section 423 thereof, and regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) to
the extent that, immediately after the grant, such Employee (or any other person
whose stock would be attributed to such Employee pursuant to Section 424(d) of
the Code) would own capital stock of the Company and/or hold outstanding options
to purchase such stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Subsidiary, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
Subsidiaries accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time.

 

4.                                       Offering Periods.  The Plan shall be
implemented by consecutive Offering Periods until terminated in accordance with
Section 18 hereof.  The Board shall have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

 

5.                                       Participation

 

(a)                                  Each Eligible Employee may elect to
participate in an Offering Period by completing an enrollment agreement on a
form approved by and in a manner prescribed by the Committee (or its delegate)
or, if the Committee does not require enrollment forms, by otherwise completing
such enrollment procedures as the Committee may prescribe. Such agreement must
be filed with the Company or such other procedures must be completed, as
applicable, prior to the applicable Enrollment Date, unless the Committee
establishes an earlier deadline for filing the enrollment form for all Eligible
Employees with respect to a given Offering Period.

 

(b)                                 Payroll deductions for a Participant shall
commence on the first payroll date on or following the Enrollment Date and shall
end on the last payroll date in the Offering Period to which such authorization
is applicable, unless sooner terminated by the Participant as provided in
Section 9.

 

(c)                                  Unless a Participant elects otherwise prior
to the Enrollment Date of the immediately succeeding Offering Period, an
Eligible Employee who is participating in an Offering Period as of the last day
of such Offering Period (the “Prior Offering Period”) shall be deemed (i) to
have elected to participate in the immediately succeeding Offering Period and
(ii) to have authorized the same payroll deduction for such immediately
succeeding Offering Period as was in effect for such Participant immediately
prior to the expiration or termination of the Prior Offering Period.

 

6.                                       Payroll Deductions

 

(a)                                  All Participant contributions to the Plan
shall be made only by payroll deductions. At the time a Participant files the
enrollment agreement with respect to an Offering Period or otherwise complies
with applicable enrollment procedures, the Participant shall authorize payroll
deductions to be made on each payroll date during the Offering Period in an
amount up to 10% (or such other limit as the Committee may establish prior to
the start of the

 

3

--------------------------------------------------------------------------------


 

applicable Offering Period) of the Eligible Compensation which the Participant
receives on each payroll date during such Offering Period. The Committee also
may prescribe other limits, rules or procedures for payroll deductions. Unless
otherwise provided by the Committee, the amount of such payroll deductions shall
be a whole percentage (i.e., 1%, 2%, 3%, etc.) of the Participant’s Eligible
Compensation.

 

(b)                                 All payroll deductions made for a
Participant shall be deposited in the Company’s general corporate account and
shall be credited to the Participant’s account under the Plan.  The Company
shall not be obligated to segregate such payroll deductions.

 

(c)                                  A Participant may discontinue participation
in the Plan as provided in Section 9. Unless otherwise provided by the Committee
in advance of an Offering Period, a Participant may at any time during the
Offering Period (but no more than four times in any calendar year) reduce or
increase (subject to the limitations of Section 6(a) above) the rate of his or
her payroll deductions by completing and filing with the Company a change notice
in the form provided by the Company. Any such reduction in the rate of a
Participant’s payroll deductions shall be effective as of the pay period
specified by the Participant in the Participant’s change notice, but in no event
sooner than the first pay period ending more than fifteen (15) days after the
Participant files the change notice with the Company. Any such increase in the
rate of a Participant’s payroll deductions shall be effective as of the first
date of the next Exercise Period within such Offering Period.

 

(d)                                 At the time the option is exercised, in
whole or in part, or at the time some or all of the Company’s Common Stock
issued under the Plan is disposed of, the participant must make adequate
provision for the Company’s federal, state or other tax withholding obligations,
if any, that arise upon the exercise of the option or the disposition of the
Common Stock.  At any time, the Company may, but shall not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company to meet applicable withholding obligations, including any withholding
required to make available to the Company any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Employee.

 

7.                                       Grant of Option.  On the Enrollment
Date of each Offering Period, each eligible Employee participating in such
Offering Period shall be granted an option to purchase on the Exercise Date for
such Offering Period (at the applicable Purchase Price) up to a number of shares
of the Company’s Common Stock determined by dividing such Employee’s payroll
deductions accumulated during an Offering Period and retained in the
Participant’s account as of the Exercise Date for such Offering Period by the
applicable Purchase Price; provided that such purchase shall be subject to the
limitations set forth in Sections 3(b) and 10; and provided further, that no
Employee shall be entitled to purchase more than one thousand (1,000) shares of
Stock with respect to any Offering Period.  Each option shall expire on the
Exercise Date for the Offering Period to which such option relates.

 

8.                                       Exercise of Option.  Unless a
Participant withdraws from the Plan as provided in Section 9 hereof, his or her
option for the purchase of shares shall be exercised automatically on the
Exercise Date, and the maximum number of whole shares and any fraction share
subject to the Option shall be purchased for such Participant at the applicable
Purchase Price with the

 

4

--------------------------------------------------------------------------------


 

accumulated payroll deductions in his or her account as of the end of the
immediately preceding Option Period.  During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by such
Participant.  In the event that an Offering Period has been over-subscribed or
that any other applicable Plan limit has been exceeded by a Participant in an
Offering Period, any amount remaining in such Participant’s account shall be
refunded to the Participant as soon as administratively practicable after the
end of the Offering Period.

 

9.                                       Withdrawal

 

(a)                                  A Participant may withdraw all but not less
than all the payroll deductions credited to his or her account and not yet used
to exercise his or her option under the Plan at any time by giving written
notice to the Company not less than fifteen (15) days prior to the date of
withdrawal in such manner as the Committee may determine.  All of the
Participant’s payroll deductions credited to his or her account shall be paid to
such Participant promptly after the date of withdrawal and, as of the date of
withdrawal, such Participant’s option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for such Offering Period.  A Participant who withdraws from
an Offering Period shall not participate in a succeeding Offering Period unless
such Participant delivers to the Company a new enrollment agreement or otherwise
complies with applicable enrollment procedures.

 

(b)                                 A Participant’s withdrawal from an Offering
Period shall not have any effect upon his or her eligibility to participate in
any similar plan that may hereafter be adopted by the Company or in succeeding
Offering Periods that commence after the termination of the Offering Period from
which the Participant withdraws.

 

10.                                 Termination of Employment.  Upon a
Participant’s ceasing to be an Employee for any reason, he or she shall be
deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such Participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such Participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 14, and such Participant’s option shall be automatically terminated. 
The Plan does not, directly or indirectly, create in any Employee or class of
Employees any right with respect to continuation of employment by the Company or
any Subsidiary and it shall not be deemed to interfere in any way with the
Company’s or any Subsidiary’s right to terminate, or otherwise modify, an
Employee’s employment at any time.

 

11.                                 Interest.  No interest shall accrue or be
credited on the payroll deductions of a Participant in the Plan.

 

12.                                 Stock

 

(a)                                  There shall be reserved for issuance and
purchase by Participants under the Plan an aggregate of 500,000 shares of Common
Stock, subject to adjustment as provided in Section 17 below.  Shares of Common
stock subject to the Plan may be newly issued shares or shares reacquired in
private transactions or open market purchases.  If and to the extent that any
right to purchase reserved shares shall not be exercised by any Participant for
any reason or if such right to purchase shall terminate as provided herein,
shares that have not been so purchased

 

5

--------------------------------------------------------------------------------


 

hereunder shall again become available for the purposes of the Plan unless the
Plan shall have been terminated, but all shares sold under the Plan, regardless
of source, shall be counted against the limitation set forth above.  If, on a
given Exercise Date, the number of shares with respect to which options are to
be exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

(b)                                 The Participant shall have no interest or
voting right in shares covered by his or her option until such option has been
exercised.

 

(c)                                  Shares of Common Stock to be delivered to a
Participant under the Plan shall be registered in the name of the Participant or
in the name of the Participant and his or her spouse.  Shares delivered to a
Participant under the Plan may be in uncertificated form subject to the right of
any Participant to request that his or her shares be issued in certificated
form.  Shares of Common Stock purchased for a Participant’s account will be
issued to the Participant only after his or her request or promptly after the
Participant’s withdrawal from the Plan for any reason.

 

(d)                                 No fractional share held in a Participant’s
account shall be issued but, instead, such fractional share shall continue to be
held in such Participant’s account unless and until such account is terminated
for any reason, at which time the Fair Market Value of such fractional share
shall be paid to the Participant or his or her beneficiary in cash and the
fractional share shall be deemed to have been purchased by the Company.

 

13.                                 Administration.

 

(a)                                  The Plan shall be administered by a
Committee appointed by, and which shall serve at the pleasure of, the Board. The
Committee shall consist of two or more directors, each of whom is a
“Non-Employee Director” within the meaning of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended, as such rule may be amended from
time to time.  Unless otherwise determined by the Board, the Compensation
Committee of the Board shall serve as the Committee under the Plan.  The
Committee shall have authority to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan, all of
which actions and determinations shall be final, conclusive and binding on all
persons.

 

(b)                                 The Committee may request advice or
assistance or employ such other persons as it in its absolute discretion deems
necessary or appropriate for the proper administration of the Plan, including,
but not limited to employing a brokerage firm, bank or other financial
institution to assist in the purchase of shares, delivery of reports or other
administrative aspects of the Plan.

 

(c)                                  Neither the Board nor any Committee, nor
any member thereof or person acting at the direction thereof, shall be liable
for any act, omission, interpretation, construction or determination made in
good faith in connection with the Plan, and all such persons shall be entitled
to indemnification and reimbursement by the Company in respect of any claim,
loss,

 

6

--------------------------------------------------------------------------------


 

damage or expense (including, without limitation, attorneys’ fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.

 

14.                               Designation of Beneficiary

 

(a)                                  A Participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash.  In addition, a
Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s account under the Plan in the event of such
Participant’s death prior to exercise of the option.  If a Participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

 

(b)                                 Such designation of beneficiary may be
changed by the Participant at any time by written notice.  In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such personal representative or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

15.                                 Transferability.  Neither payroll deductions
credited to a Participant’s account nor any rights with regard to the exercise
of an option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 14) by the Participant.  Any
such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds from an Offering Period in accordance with Section 9.

 

16.                                 Reports.  Individual accounts shall be
maintained for each Participant in the Plan.  Statements of account shall be
given to participating Employees at least annually, which statements shall set
forth the amounts of payroll deductions, the Purchase Price, the number of
shares purchased and the remaining cash balance, if any.

 

17.                               Adjustments Upon Changes in Capitalization, 
Dissolution, Liquidation, Merger or Asset Sale.

 

(a)                                  Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, the Reserves, the maximum
number of shares each Participant may purchase per Offering Period, as well as
the price per share and the number of shares of Common Stock covered by each
option under the Plan that has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or

 

7

--------------------------------------------------------------------------------


 

reclassification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration”.  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Offering Period then
in progress shall be shortened by setting a new Exercise Date (the “New Exercise
Date”), and shall terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the Board. 
The New Exercise Date shall be before the date of the Company’s proposed
dissolution or liquidation.  The Board shall notify each Participant in writing,
at least ten (10) business days prior to the New Exercise Date, that the
Exercise Date for the Participant’s option has been changed to the New Exercise
Date and that the Participant’s option shall be exercised automatically on the
New Exercise Date, unless prior to such date the Participant has withdrawn from
the Offering Period as provided in Section 9.

 

(c)           Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.  In the event that the successor
corporation refuses to assume or substitute for the option, the Offering Period
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”).   The New Exercise Date shall be before the date of the
Company’s proposed sale or merger.  The Board shall notify each Participant in
writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 9.

 

18.          Amendment or Termination

 

(a)           The Board of Directors of the Company may at any time and for any
reason terminate or amend the Plan.  Except as provided in Section 17, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board of Directors on any Exercise Date if the
Board determines that the termination of the Offering Period or the Plan is in
the best interests of the Company and its stockholders.  Except as provided in
Section 17 and this Section 18, no amendment may make any change in any option
theretofore granted that adversely affects the rights of any Participant.  To
the extent necessary to comply with Section 423 of the Code (or any other
applicable law, regulation or stock exchange rule), the Company shall obtain
shareholder approval in such a manner and to such a degree as required.

 

8

--------------------------------------------------------------------------------


 

(b)           Without stockholder consent and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the
Board (or its committee) shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable that
are consistent with the Plan.

 

(c)                                  In the event the Board determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to: (i) altering the Purchase Price for
any Offering Period, including an Offering Period underway at the time of the
change in Purchase Price; (ii) shortening any Offering Period so that Offering
Period ends on a new Exercise Date, including an Offering Period underway at the
time of the Board action; and (iii) allocating shares.  Such modifications or
amendments shall not require stockholder approval or the consent of any Plan
Participants.

 

19.                                 Notices.  All notices or other
communications by a Participant to the Company under or in connection with the
Plan shall be deemed to have been duly given when received in the form specified
by the Company at the location, or by the person, designated by the Company for
the receipt thereof.

 

20.                                 Foreign Subsidiaries.  The Committee may set
terms and conditions under this Plan that the Committee determines are necessary
to comply with applicable foreign laws or advisable in light of such laws, as
well as take any action it deems advisable to obtain approval of this Plan and
its terms by an appropriate foreign governmental entity; provided, however, that
no such terms and conditions may be set nor action may be taken that would
result in a violation of the United States laws applicable to the Company,
including, without limitation, the Securities Exchange Act of 1934, as amended,
or that would cause this Plan to fail to qualify as an employee stock purchase
plan within the meaning of Section 423 of the Code for Participants located in
the United States.

 

21.                                 Conditions upon Issuance of Shares.  Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, state securities laws, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

9

--------------------------------------------------------------------------------


 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22.                                 Term of Plan.  The Plan shall become
effective upon the earlier to occur of the date (the “Effective Date”) that the
Plan is adopted by the Board of Directors or is approved by the stockholders of
the Company.  The Plan shall continue in effect for a term ending on the first
Exercise Date that is more than ten (10) years after the Effective Date, unless
sooner terminated under Section 18.  However, continuance of the Plan shall be
subject to approval by the stockholders of the Company within twelve months
before or after the date the Plan is adopted by the Board.

 

10

--------------------------------------------------------------------------------
